COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Bray
Argued at Richmond, Virginia


CALVIN BOWE

v.          Record No. 2285-94-3        MEMORANDUM OPINION * BY
                                        JUDGE RICHARD S. BRAY
COMMONWEALTH OF VIRGINIA                    MARCH 5, 1996

            FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                   William N. Alexander, II, Judge

            J. Patterson Rogers, 3rd, for appellant.
            Leah A. Darron, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     Calvin Bowe (defendant) was convicted by a jury for unlawful

wounding.   On appeal, defendant complains that the trial court

erroneously permitted his wife to testify, despite his assertion

of spousal privilege pursuant to Code § 19.2-271.2.     Finding no

error, we affirm the judgment of the trial court.

     The parties are fully conversant with the record, and we

recite only those facts necessary to a disposition of this

appeal.   Under familiar principles of appellate review, the

evidence is viewed in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.    Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).   Defendant and his wife, Rosa

Lee Bowe (wife), resided with wife's parents.      On July 24, 1994,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the couple quarreled, and defendant began assaulting wife with

both his fists and feet.   Wife "backed up" and "laid down on [a]

sofa" in the bedroom, covering her face with her arms.   Wife's

father, Albert Whitfield, was in the kitchen, "peeling a tomato"

with a "butcher knife," when he heard wife tell defendant "to get

off . . . of [her]."   Whitfield, "with [the] knife in [his]

hand," entered the bedroom and observed defendant "holding [wife]

down, beating on her," "banging her eye."   When Whitfield

directed defendant to "leave [wife] alone," defendant "snatched

the knife" from Whitfield's hand, and "twist[ed] [his] arm."    As

Whitfield "turned . . . to leave," defendant "hit" and "cut" him

with the knife.
     Defendant was arrested on July 26, 1994 for the malicious

wounding of Whitfield, the subject offense, and the assault and

battery on wife.   In the Juvenile and Domestic Relations District

Court, wife testified against defendant both in the trial of the

misdemeanor and the preliminary hearing on the felony.   Defendant

was convicted of assault, and the felony was certified to the

grand jury.   Defendant's subsequent objection to wife's testimony

during trial of the instant offense, based upon the spousal

privilege, was overruled by the court.

     "Husband[s] and wi[ves] shall be competent witnesses to

testify for or against each other in criminal cases, except as

otherwise provided."   Code § 19.2-271.1.   Code § 19.2-271.2

provides, in pertinent part, that "neither [husband nor wife]




                               - 2 -
shall be compelled, nor, without the consent of the other,

allowed, to be called as a witness against the other, except

(i) in the case of a prosecution for an offense committed by one

against the other . . . ."   Thus, "competency is the general rule

and disqualification is the exception," Brown v. Commonwealth,

223 Va. 601, 606, 292 S.E.2d 319, 322 (1982), and Code

§ 19.2-271.2 "must be strictly construed against the existence of

the privilege."   Bennett v. Commonwealth, 236 Va. 448, 456, 374
S.E.2d 303, 309 (1988), cert. denied, 490 U.S. 1028 (1989).
     In Brown, we held that "where one spouse is indicted for an

offense against the other and an offense against a third party,

and both offenses arose from a common criminal enterprise, the

witness-spouse can testify against the defendant-spouse in the

prosecution of both charges."   Brown, 223 Va. at 608, 292 S.E.2d

at 323 (emphasis added).   Further, "[w]here one spouse has

testified in a criminal prosecution against the other, whatever

marital harmony once existed has been dissipated, and the spousal

privilege no longer serves a useful purpose."   Id.

     Here, defendant was violently assaulting wife when her

father, the victim of the instant offense, came to her aid.

Ignoring Whitfield's command to stop, defendant continued

"beating" and "banging" wife, and "grabbed" the knife from

Whitfield's hand, wounding Whitfield with it as he retreated.

Under such circumstances, defendant's assault on Whitfield

clearly attended defendant's attack on wife and, therefore,




                                - 3 -
"arose from a common criminal enterprise."   See id.




                              - 4 -
     Accordingly, wife's testimony was properly admitted into

evidence.

                                                  Affirmed.




                              - 5 -